COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-12-00093-CV


REAO JOSEPH KELLER                                                  APPELLANT

                                        V.

DEUTSCHE BANK NATIONAL                                                APPELLEE
TRUST COMPANY, AS TRUSTEE
FOR HSI ASSET SECURITIZATION
CORPORATION TRUST 2006-
WMCI


                                    ------------

          FROM COUNTY COURT AT LAW NO. 2 OF DENTON COUNTY

                                    ------------

              MEMORANDUM OPINION1 AND JUDGMENT
                                    ------------

      On June 21, 2012, we notified appellant that his brief had not been filed as

required by Texas Rule of Appellate Procedure 38.6(a). See Tex. R. App. P.

38.6(a). We stated we could dismiss the appeal for want of prosecution unless

appellant or any party desiring to continue this appeal filed with the court on or

      1
       See Tex. R. App. P. 47.4.
before July 2, 2012 a response showing grounds for continuing the appeal. See

Tex. R. App. P. 42.3. We have not received any response.

      Because appellant's brief has not been filed, we dismiss the appeal for

want of prosecution. See Tex. R. App. P. 38.8(a), 42.3(b), 43.2(f).

      Appellant shall pay all costs of this appeal, for which let execution issue.



                                                    PER CURIAM

PANEL: WALKER, MCCOY, and MEIER, JJ.

DELIVERED: July 19, 2012




                                     2